             Case 2:19-cr-00041-RSL Document 159 Filed 01/07/21 Page 1 of 3




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                 Case No. CR19-41RSL

10                          Plaintiff,                          ORDER CONTINUING
11                     v.                                       TRIAL DATE

12    MURUGANANANDAM ARUMUGAM,
13                          Defendant.
14
15         This matter comes before the Court on the government’s “Motion for an Order
16 Addressing the Continuance of the Trial.” Dkt. # 157. On June 17, 2020, over defendant’s
17 objection, the Court continued the trial date in this case to September 1, 2020. See Dkt. # 126.
18 On August 26, 2020, the Court issued an order striking the trial date and ordering that the period
19 of time from the date of the order up to and including September 8, 2020, be excludable time
20 pursuant to 18 U.S.C. § 3161. Dkt. # 143 (citing W.D. Wash. Gen. Order Nos. 02-20, 11-20).
21 On September 4, 2020, the Honorable Ricardo S. Martinez, Chief United States District Judge,
22 issued General Order No. 13-20, further continuing all civil and criminal in-person hearings and
23 trials in the Seattle and Tacoma Courthouses until October 5, 2020. Consequently, the Court
24 issued an order further continuing the trial in this case and ordering that the period of time from
25 the date of the order up to and including October 5, 2020, be excludable time pursuant to 18
26 U.S.C. § 3161. Dkt. # 144. On October 2, 2020, Judge Martinez issued General Order No. 15-
27 20, extending the procedures established by General Orders No. 02-20 and 03-20 through
28 January 1, 2021. Accordingly, the Court issued another order further continuing the trial date

     ORDER CONTINUING TRIAL DATE - 1
             Case 2:19-cr-00041-RSL Document 159 Filed 01/07/21 Page 2 of 3




 1 and ordering that the period of time from the date of the order up to and including January 19,
 2 2021, be excludable time pursuant to 18 U.S.C. § 3161. Dkt. # 147. The Court also noted that
 3 defendant was incarcerated in King County Jail pending a November 30, 2020 King County
 4 Superior Court trial date, and this detention rendered him unavailable for trial in the above-
 5 captioned matter. Dkt. # 147. On December 30, 2020, Judge Martinez issued General Order No.
 6 18-20, extending the procedures established by General Order 15-20 through March 31, 2021.
 7 Although the Court plans to resume criminal jury trials as soon as possible, it faces a significant
 8 backlog due to COVID-19, and for the foreseeable future, it will be possible to proceed with
 9 only one in-person criminal jury trial at a time at each of the District’s two courthouses. Now,
10 therefore, the Court FINDS as follows:
11          1.     The Court incorporates the facts set forth in the government’s motion. Dkt. # 157.
12 Considering the recommendations made by the Centers for Disease Control and Prevention
13 (“CDC”) and Public Health for Seattle and King County regarding social distancing measures
14 required to stop the spread of disease, as well as the lack of personal protective equipment
15 necessary to ensure the health and safety of all participants, at this time it is not possible to
16 proceed with a jury trial in this case. See W.D. Wash. Gen. Orders No. 02-20, 15-20, 18-20.
17          2.     Further, the Court has been advised that defendant remains incarcerated at King
18 County Jail and now faces state criminal charges in King County Superior Court on three
19 separate prosecutions involving three different victims. Defendant’s detention in King County
20 Jail currently renders him unavailable to appear for trial in the above-captioned matter on the
21 January 19, 2021 trial date previously scheduled.
22          3.     For these reasons, the Court finds that a failure to continue the trial date in this
23 case would likely result in a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
24 Due to the Court’s reduced ability to obtain an adequate spectrum of jurors, the impact of the
25 aforementioned public health recommendations on Court operations, and defendant’s pending
26 King County Superior Court trial, the Court specifically finds that the ends of justice served by
27 continuing the trial in this case outweigh the best interest of the public and the defendant in a
28

     ORDER CONTINUING TRIAL DATE - 2
             Case 2:19-cr-00041-RSL Document 159 Filed 01/07/21 Page 3 of 3




 1 speedy trial. See 18 U.S.C. § 3161(h)(7)(A); see also W.D. Wash. Gen. Orders No. 02-20, 15-
 2 20, 18-20.
 3         IT IS THEREFORE ORDERED, over defendant’s objection (Dkt. # 158), that the trial
 4 date in this case be continued to April 19, 2021.
 5         IT IS FURTHER ORDERED that the period of time from the date of this Order up to and
 6 including the new trial date, shall be excludable time pursuant to 18 U.S.C. § 3161, et seq. See
 7 W.D. Wash. Gen. Orders No. 02-20, 15-20, 18-20. The period of delay attributable to the filing
 8 and granting of this motion is excluded for speedy trial purposes pursuant to 18 U.S.C.
 9 §§ 3161(h)(1)(D), (h)(7)(A), and (h)(7)(B).
10         DATED this 7th day of January, 2021.
11
12                                                     A
                                                       Robert S. Lasnik
13                                                     United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER CONTINUING TRIAL DATE - 3
